Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 1 of 56 Page ID
                                  #:6002




                Exhibit N
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 2 of 56 Page ID
                                  #:6003
                HIGHLY CONFIDENTIAL - ATTORNEYS EYES ONLY


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION


 SPEX TECHNOLOGIES, INC.,                        Case No. 8:16-cv-01790-JVS-AGR
                       Plaintiff,
        v.
 KINGSTON TECHNOLOGY
 COMPANY, INC., ET AL.
                       Defendants.


                      EXPERT REPORT OF JOHN VILLASENOR



 I declare under penalty of perjury under the laws of the United States of America that the

 following is true and correct.

        Executed on January 20, 2020 at San Francisco, California by:


                                                  ____________________________
                                                        John Villasenor, Ph.D.
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 3 of 56 Page ID
                                  #:6004
               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY




                                              TABLE OF CONTENTS


 I.     INTRODUCTION ................................................................................................................ 1
 II.    QUALIFICATIONS ............................................................................................................. 2
 III.   MATERIALS AND OTHER INFOMRATION RELIED UPON .............................. 4
 IV.    BACKGROUND COMMENTARY & OPINIONS ...................................................... 5
        A.  Comparison of Claims 38 & 39 of the ’802 Patent and Claims 55 & 57 of the
            ’135 Patent ................................................................................................................... 5
            1.     Claim 38 of the ’802 Patent and Claim 55 of the ’135 Patent.................. 5
            2.     Claims 39 and 57 ..........................................................................................12
        B.  Commentary Regarding IPRs .................................................................................16
            1.     IPR2018-00082.............................................................................................16
            2.     IPR2018-00084.............................................................................................22
        C.  The “Operably Connecting” Limitation ...............................................................26
 V.     CONCLUSIONS..................................................................................................................31
        A.         Technical Opinions Relating to Patent Misuse ....................................................31
                   1.     An Objective Litigant’s View of the IPRs ................................................33
                   2.     An Objective Litigant’s View of the Litigation ........................................36
        B.         Further Opinions Concerning the Validity of Claims 55 & 57 ..........................39
                   1.     Invalidity Over Admitted Prior Art ...........................................................40
                   2.     Invalidity Over Admitted Prior Art in Combination with Fortezza .....45
                   3.     Supplemental Opinion Regarding Derivation..........................................50




                                                                    i
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 4 of 56 Page ID
                                  #:6005
               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


 I.     INTRODUCTION
 I, John Villasenor, declare as follows:
        I am over the age of 21 and fully competent to make this declaration. I have personal

 knowledge of the facts stated herein and they are all true and correct.

        As I have noted in earlier reports, I have been retained on behalf of Defendants

 Kingston Technology Corporation, Kingston Digital, Inc., and Kingston Technology

 Company, Inc. (collectively “Kingston”) to investigate and opine on certain issues related to

 infringement, invalidity, and certain damages issues of certain claims of U.S. Patent Nos.

 6,088,802 (“the ’802 patent”) and 6,003,135 (“the ’135 patent”) (collectively, the “Asserted

 Patents”) asserted by Plaintiff SPEX Technologies, Inc. (“SPEX”) against Kingston. I

 previously prepared reports on these issues, which I understand have been previously served

 on SPEX in this litigation.

        For this report, I have been asked to review and offer opinions concerning the record

 in proceedings in the patent office brought by Western Digital against the ’802 and ’135

 patents—namely IPR2018-00082 and IPR2018-00084. Specifically, I have been asked to

 evaluate, from a technical perspective, whether a reasonable person familiar with patents and

 patent office proceedings (i.e. a reasonable litigant) would have expected certain challenged

 claims to be found unpatentable by the PTAB and whether a reasonable litigant has any

 basis for continuing to believe the claims are not invalid.

        I have also been asked to review the designated 30(b)(6) corporate testimony from

 SPEX regarding the prior art, and opine on what effect admissions made by SPEX’s




                                                 1
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 5 of 56 Page ID
                                  #:6006
               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


 representative during that deposition have on the validity of claim 55 and 57 of the ’135

 patent.

           I expect to be available for deposition and to testify at trial in this matter. This report

 is based on information currently available to me. I reserve the right to continue my

 investigation and study, which may include a review of documents and information that may

 be produced, as well as a review of deposition testimony from depositions for which

 transcripts are not yet available or that may yet be taken in this case. Therefore, I expressly

 reserve the right to expand or modify my opinions as my investigation and study continue,

 and to supplement my opinions in response to any additional information that becomes

 available to me, any matters raised by SPEX and/or other opinions provided by SPEX’s

 experts, or in light of any relevant orders from the Court or other authoritative body.

 II.       QUALIFICATIONS
           My previous reports provide a summary of my educational background, career

 history, areas of research focus, and other relevant qualifications. I am currently a professor

 of engineering and a professor of law at UCLA. Rather than repeating information on my

 background and qualifications in this report, I reference that material from my previous

 reports and incorporate it herein.

           As this report, though, does concern proceedings before the U.S. Patent &

 Trademark office (specifically inter partes review proceedings), I highlight below some of my

 experience relevant to inter partes review proceedings. To be clear, I do not purport to be

 an expert in the legal aspects of IPR proceedings. I do, however, have familiarity with these




                                                    2
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 6 of 56 Page ID
                                  #:6007
               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


 proceedings from the standpoint of a person with technology expertise and am qualified as a

 result of that experience to opine on the subject matter of this report.

        I have served as an expert in multiple inter partes review proceedings, in various

 technology fields including communications, networking, and signal processing. As part of

 serving as an expert, I have prepared declarations, I have been deposed, and I have kept

 informed regarding the outcomes of these proceedings.

        I also created and have taught multiple times a course on intellectual property to

 engineering and business students. With respect to patents, this course addresses topics

 including what is and is not patentable, the process for obtaining patents, how patents are

 asserted in federal district court, how validity of patents can be challenged in federal district

 court and in the PTO, selected Supreme Court and Federal Circuit rulings regarding patents,

 and patent licensing.

        In addition, I conceived and wrote and an online training module called “Intellectual

 Property Essentials for Academic Researchers,” which is hosted online by the University of

 California (see https://techtransfer.universityofcalifornia.edu/IPAwareness/story.html).

 This resource is intended to help the entire UC community by providing information

 regarding patents, copyright, trademarks, and trade secrets.

        I have provided congressional testimony on the topic of intellectual property before

 the House Committee on the Judiciary; Subcommittee on Courts, Intellectual Property, and

 the Internet. I have also published academic papers on intellectual property in the American

 Intellectual Property Law Association (AIPLA) Quarterly Journal and in Competition Policy

 International Antitrust Chronicle.



                                                 3
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 7 of 56 Page ID
                                  #:6008
               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


        I was also the author of the Brookings Institution policy brief explaining some of the

 key changes to patent law that occurred with the passage of the America Invents Act,

 available from the Brookings Institute Website at https://www.brookings.edu/wp-

 content/uploads/2016/06/09_patents_villasenor.pdf.

 III.   MATERIALS AND OTHER INFOMRATION RELIED UPON
        In preparing this report, I have considered a variety of sources and documents in

 forming my opinions, including those expressly cited in the body of this report and the

 exhibits attached to my report. As part of my previous reports, I reviewed the Asserted

 Patents, the prosecution history of the asserted patents, and the Court’s claim construction

 order—materials which I have further considered and consulted in the preparation of this

 report. I have additionally reviewed the transcript from the December 19, 2019, 30(b)(6)

 deposition of Tom Hakel—the corporate representative from SPEX; and from the January

 3, 2020, deposition of Western Digital. Lastly, I have reviewed the filings and the prior art

 of record from IPR2018-00082 and IPR2018-00084. A list of materials considered is

 attached hereto. For avoidance of doubt, I have considered all materials cited in this report

 and all Exhibits even if not listed.

        I understand that the parties may not have completed all fact discovery. I reserve the

 right to file a supplemental expert report based on, for example, additional deposition

 testimony and/or additional information that becomes available. In addition, I reserve the

 right to provide rebuttal opinions and testimony in response to SPEX’s experts, and rebuttal

 testimony to any of SPEX’s fact witnesses.




                                                4
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 8 of 56 Page ID
                                  #:6009
               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


        I further reserve the right to use animations, demonstratives, enlargements of real

 exhibits, and other devices to illustrate my opinions.

 IV.    BACKGROUND COMMENTARY & OPINIONS
        A.       Comparison of Claims 38 & 39 of the ’802 Patent and Claims 55 &
                 57 of the ’135 Patent
        I begin the substantive discussion in this report by providing some background on

 the two patents asserted by SPEX in this litigation—the ’802 and ’135 patents. I have

 discussed these patents at length in my earlier reports, and I will not repeat that here. For

 this report, I will address similarities and differences between claims 38 and 39 of the ’802

 patent—which have been adjudicated to be unpatentable by the Patent Office—and claims

 55 and 57 of the ’135 patent—which I understand SPEX continues to assert against

 Kingston.

                 1.      Claim 38 of the ’802 Patent and Claim 55 of the ’135 Patent
        Below, I have set forth claim 38 of the ’802 patent (limitation by limitation) on the

 left, and claim 55 of the ’135 patent on the right:




    For use in a peripheral device adapted for           For use in a modular device adapted for
    communication with a host computing device,          communication with a host computing device,
    performance of one or more security operations       the modular device comprising a security module
    on data, and interaction with a host computing       that is adapted to enable one or more security
    device in a defined way, a method comprising         operations to be performed on data and a target
    the steps of:                                        module that is adapted to enable a defined
                                                         interaction with the host computing device, a
                                                         method comprising the steps of:




                                                     5
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 9 of 56 Page ID
                                  #:6010
               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY



   receiving a request from a host computing device       receiving a request from the host computing
   for information regarding the type of the              device for information regarding the type of the
   peripheral device; and                                 modular device;


   providing to the host computing device, in             providing the type of the target module to the
   response to the request, information regarding         host computing device in response to the request;
   the type of the defined interaction.                   and


                                                          operably connecting the security module and/or
                                                          the target module to the host computing device
                                                          in response to an instruction from the host
                                                          computing device.



        As the court has construed the claims, claim 38 of the ’802 patent is substantively

 identical to claim 55 of the ’135 patent, except for the last element of claim 55 (the “operably

 connecting …” limitation, which is present in claim 55 but is not present in claim 38). I go

 through each limitation in detail below.

                         a)      Preambles
        As to the preamble, claim 38 of the ’802 patent recites “For use in a peripheral device

 adapted for communication with a host computing device”; claim 55 of the ’135 patent

 recites “For use in a modular device adapted for communication with a host computing

 device.” The difference in language between these two portions of the preambles is not

 substantive, though, as the Court has construed the term “modular device” to have the same

 meaning as the term “peripheral device,” namely “a device the operates functionally separate

 from a host computing device and that is connected to the host computing device, including




                                                      6
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 10 of 56 Page ID
                                   #:6011
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  such devices in the same housing as the host computing device.” Claim Construction Order,

  at 16.

           The preamble of claim 38 then goes on to recite that the device is also adapted for

  “performance of one or more security operations on data,” whereas the preamble of claim

  55 recites that the device comprises a “security module that is adapted to enable one or more

  security operations to be performed on data.” This difference in language is again not

  substantive as the court has interpreted the claims. The court construed the term “security

  module” (as used in the ’135 patent) to have the same meaning as the term “security

  means”—which is the terminology the ’802 uses to describe the hardware in the peripheral

  device adapted to perform security operations on data. See Claim Construction Order at 49–

  50. Thus, this portion of the preamble simply requires that each of the devices contain

  hardware adapted to perform security operations.

           The next portion of each of the preambles recites that the device is adapted for

  “interaction with a host computing device in a defined way” in the case of claim 38; or

  recites a “target module that is adapted to enable a defined interaction with the host

  computing device” in the case of claim 55. These portions of the preamble are also

  substantively identical. As with the “security” aspect of the preamble, the term “target

  module” as used in the ’135 patent to have the same meaning as the term “target means,”

  which is how the ’802 patent claims the hardware used to perform a defined interaction on

  data. Thus, this portion of the preamble simply recites that the respective devices contain

  hardware that is able to perform a defined interaction.




                                                  7
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 11 of 56 Page ID
                                   #:6012
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


            The last parts of the preambles are identical – each setting up the method that is

  claimed by the respective claims “a method comprising the steps of” …

            It is therefore my opinion that, under the court’s claim constructions, the preamble of

  claim 38 of the ’802 patent is substantively identical to the preamble of claim 55 of the ’135

  patent.

            My conclusion that the preambles of claim 38 and claim 55 are substantively identical

  is consistent with how both I and SPEX’s expert Dr. Rhyne have treated these limitations.

  In my previous report regarding invalidity, I did perform separate analysis for each

  respective preamble, but my analysis of the preamble of claim 55 mirrored my analysis

  concerning the preamble of claim 38. SPEX’s expert, Dr. Rhyne, similarly mirrored his

  analysis of the preamble of claim 55 with his analysis regarding the preamble of claim 38.

  For example, with respect to his analysis of the accused DataTraveler 4000, Dr. Rhyne

  simply referred back to his analysis regarding portions of claim 1 of the ’802 patent for his

  analysis of both preambles. Rhyne Infringement Report at 44–45 & 48–49.

            My conclusion that the preambles of these respective claims are identical is also

  consistent with the sworn corporate testimony from SPEX. SPEX’s designee to testify and

  its CEO was asked to identify any differences between the preamble of claim 38 and the

  preamble of claim 55. The only difference he was able to identify—and he himself

  acknowledged this was not a material difference—was the difference between “modular”

  and “peripheral,” which I have discussed before. I have reproduced relevant testimony from

  his deposition below:

                          Q. Did the Court offer different constructions for
                                modular device and peripheral device?


                                                   8
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 12 of 56 Page ID
                                   #:6013
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY

                        [A.] To my recollection, no, without reading the
                                 whole document.
                        …
                         [Q.] Are there any substantive differences
                                 between the preamble of claim 38 and the
                                 preamble of claim 35?
                         [A.] I -- I think that that -- I think they -- they say
                                 what they say, as you mentioned, but
                                 outside of the peripheral and modular,
                                 that is the major difference between the
                                 preamble in the two. I would concur.
                        Q. Are there any other substantive differences
                                 between the two?
                        [A.] Again, I -- I -- I'm not -- I do not see any
                                 material major differences between the
                                 two.
  December 19, 2019, 30(b)(6) Deposition of Tom Hakel (“Dec. Hakel Depo.”) at 44:3–45:7

  (Objections omitted).

                        b)      First Step in Each Claim
         I turn next to the first step recited in each claimed method. Claim 38 of the ’802

  patent recites “receiving a request from a host computing device for information regarding

  the type of the peripheral device”; whereas claim 55 of the ’135 patent recites “receiving a

  request from the host computing device for information regarding the type of the modular

  device.” These steps are substantively identical. The only difference in the language is that

  claim 38 uses the term “peripheral device” and claim 55 uses the term “modular device.”

  However, as I have explained above, the Court has given these terms the same meaning.

         My conclusion that these elements are substantively identical is consistent with how

  both I and SPEX’s expert have treated these limitations earlier in this case. In my previous

  invalidity report, I noted that the only difference was the reference to modular and

  peripheral—which I explained was not a substantive difference because of how the Court



                                                   9
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 13 of 56 Page ID
                                   #:6014
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  has construed those terms. E.g., Invalidity Report at ¶ 270. SPEX’s expert Dr. Rhyne

  similarly explained (for example with respect to his analysis of the DataTraveler 4000) that

  “[b]ecause the terms ‘modular device’ and ‘peripheral device’ have been given the same

  construction, this element is the same as Element 38a of claim 38 of the ’802 patent.”

  Rhyne Infringement Report at ¶ 178.

         SPEX has also acknowledged that these limitations are substantively identical.

  SPEX’s designated corporate expert, acknowledged that the only difference between the two

  elements is the “peripheral” and “modular” language:

                        Q. Does SPEX believe there are any substantive
                               differences between elements 38A from
                               the '802 patent and element 55A from the
                               '135 patent?
                        [A.] The difference, again, references peripheral
                               modular. Other than that, there are no
                               other differences.
  Dec. Hakel Depo at 45:19–46:4.

                        c)     Second Step In Each Claim
         Claim 38 next recites “providing to the host computing device, in response to the

  request, information regarding the type of the defined interaction”; claim 55 recites

  “providing the type of the target module to the host computing device in response to the

  request.” These limitations are again substantively identical.

         The only linguistic difference between these elements is that claim 38 recites

  providing “information regarding the type of defined interaction” whereas claim 55 recites

  “providing the type of target module.” In the context of these patents, this is a distinction

  without a difference. The ’135 patent specification explains that a “defined interaction”

  depends on the “exemplary embodiments of the target module.” ’135 Patent at 4:44–47.


                                                10
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 14 of 56 Page ID
                                   #:6015
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  “The target module can be embodied by any of a variety of modules having different types

  of functionality (e.g., data storage, data communication, data input and output, user

  identification).” ’135 Patent at 3:31–35. Thus, the defined interaction is the functionality

  provided by the target module. A data storage target module provides the defined

  interaction of data storage; a data communication target module provides the defined

  interaction of data communication; etc. Indeed, the Court construed the term “defined

  interaction” to mean “an interaction [with a host computing device] that can provide one or

  more of a variety of functionalities.” Claim Construction Order at 48–49. Thus, providing

  information regarding the defined interaction is providing information regarding the type of

  target module.

         My conclusion that these steps are substantively identical is consistent with how both

  I and SPEX’s expert Dr. Rhyne have treated this step previously in this litigation. In my

  previous report regarding invalidity, I referred back to analysis regarding element 38a when

  analyzing whether element 55a was present in the prior art. See, e.g., Invalidity Report at

  ¶ 271. Dr. Rhyne, in his infringement report, did the same, explaining that the language in

  55b is “very similar to the language of Element 38b of claim 38 of the ’802 patent. Like

  Element 38b of claim 38, this element describes responding to a request for information

  about the modular device (i.e., an encrypting storage device) with information about the

  target module (i.e., a storage device).” Rhyne Infringement Report at ¶ 180.




                                                 11
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 15 of 56 Page ID
                                   #:6016
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


                          d)       The “Operably Connecting” Limitation
          Thus, the only substantive difference between claim 38 of the ’802 patent and claim

  39 of the ’135 patent is the presence of one additional limitation in claim 55 – the “operably

  connecting” limitation. I will discuss this limitation in significant detail later in this report.

                  2.      Claims 39 and 57
          Below, I have set forth claim 39 of the ’802 patent (limitation by limitation) on the

  left, and claim 57 of the ’135 patent on the right:


     For use in a peripheral device adapted for            For use in a modular device adapted for
     communication with a host computing device,           communication with a host computing device,
     performance of one or more security operations        the modular device comprising a security module
     on data, and interaction with a host computing        that is adapted to enable one or more security
     device in a defined way, a method comprising          operations to be performed on data and a target
     the steps of:                                         module that is adapted to enable a defined
                                                           interaction with the host computing device, a
                                                           method comprising the steps of:


     communicating with the host computing device          communicating with the host computing device
     to exchange data between the host computing           to exchange data between the host computing
     device and the peripheral device;                     device and the modular device;


     performing one or more security operations and        performing one or more security operations and
     the defined interaction on the exchanged data;        the defined interaction on the exchanged data;
     and


     mediating communication of the exchanged data         mediating communication of the exchanged data
     between the host computing device and the             between the host computing device and the
     peripheral device so that the exchanged data          modular device so that the exchanged data must
     must first [p]ass through means for performing        first pass through the security module; and
     the one or more security operations.




                                                      12
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 16 of 56 Page ID
                                   #:6017
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY



                                                       operably connecting the security module and/or
                                                       the target module to the host computing device
                                                       in response to an instruction from the host
                                                       computing device.



         As the court has construed the claims, claim 39 of the ’802 patent is substantively

  identical to claim 57 of the ’135 patent, save for the last element of claim 57 (the “operably

  connecting …” limitation, which is present in claim 57 but is not present in claim 39). I go

  through each limitation in detail below.

                         a)     Preambles
          The preamble of claim 39 is the same as the preamble of claim 38; and the preamble

  of claim 57 is the same as the preamble of claim 55. Thus, for the reasons I discussed above,

  these preambles are substantively identical.

                         b)     First Steps
         The first step of the method claimed by claim 39 is “communicating with the host

  computing device to exchange data between the host computing device and the peripheral

  device.” The only difference in language between the step recited in claim 39 and the step

  recited in claim 57 is that in lieu of the “peripheral device” recited in claim 39, claim 57 uses

  the term “modular device.” As the Court has interpreted these terms, this is not a

  substantive difference. Thus, these steps are both substantively identical.

         My conclusion that these steps is consistent with how I and Dr. Rhyne have treated

  this limitation earlier in this litigation. In my previous invalidity report, I noted that the only

  difference was the difference between “peripheral” and “modular,” which I noted was not a



                                                  13
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 17 of 56 Page ID
                                   #:6018
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  substantive difference. E.g. Invalidity Report at ¶ 276. In his infringement report, Dr.

  Rhyne stated that this step of claim 57 “is the same as Element 39a of the ’802 patent” “[i]n

  view of the Court’s constructions.” Rhyne Infringement Report at ¶ 189.

         SPEX has also admitted that these two steps are the same through the designated

  testimony of its corporate witness. When asked to identify any difference between the

  claims, SPEX’s corporate witness explained that “[t]hose are, again, the same,”

  acknowledging that “[t]he only difference between element 39A of the ’802 patent and

  element 57a of the ’135 patent is the difference between peripheral and modular.” Dec.

  Hakel Depo. at 71:22–72:4; 73:10–17.

                       c)      Second Steps
         The next step in both of the claims is linguistically identical: “performing one or

  more security operations and the defined interaction on the exchanged data.” The second

  step in claim 39 is therefore exactly and substantively the same as the second step in claim

  57.

         This conclusion is consistent with how both I and Dr. Rhyne have previously treated

  this limitation. In my previous invalidity report, my analysis of these elements was the same.

  See, e.g., Invalidity Report at ¶¶ 263; 277–278. Dr. Rhyne explained in his infringement

  report that element 57b (this step) “is the same limitation as Element 38b of claim 39 of the

  ’802 patent.” Rhyne Infringement Report at ¶ 192.

         SPEX has also admitted that these elements are the same through the testimony of its

  designated corporate witness:




                                                14
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 18 of 56 Page ID
                                   #:6019
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY

                        Q. All right. Just so we can get it cleanly on the
                               record, element 39B of the '802 patent is
                               identical to claim 57B of the '135 patent?
                        A. Yeah.

  Dec. Hakel Depo. at 74:14–17.

                        d)     Third Steps
         The third step in claim 39 reads: “mediating communication of the exchanged data

  between the host computing device and the peripheral device so that the exchanged data

  must first [p]ass through means for performing the one or more security operations,”

  whereas the third step of claim 57 reads “mediating communication of the exchanged data

  between the host computing device and the modular device so that the exchanged data must

  first pass through the security module.”

         The only linguistic difference between these elements (apart from the obvious typo in

  claim 39 “sass”) is that claim 39 uses the terms “peripheral device” and “means for

  performing . . . . security operations”; but claim 57 uses the terms “modular device” and

  “security module.” In light of the Court’s constructions, these are not material differences.

  As I have discussed previously, the Court construed the term “modular device” to have the

  same meaning as “peripheral device.” Claim Construction Order at 48–49. The Court also

  construed the term “means for performing . . . security operations” to have the same

  meaning as “security module.” Id. Thus, these linguistic differences are not substantive

  differences—these two elements are substantively identical.

         My opinion is consistent with both my and Dr. Rhyne’s previous opinions. My

  previously invalidity analysis of these two limitations is the same. E.g. Invalidity Report at

  ¶¶ 265, 279. In his infringement report, Dr. Rhyne stated that element 57c (this step) “is the

                                                 15
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 19 of 56 Page ID
                                   #:6020
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  same limitation as Element 39c of claim 39 of the ’802 patent.” E.g. Rhyne Infringement

  Report at ¶ 194.

         SPEX has admitted these steps are substantively the same through the testimony of

  its designated corporate witness. In response to questions as to whether the linguistic

  differences were material, the corporate witness testified that his (and therefore SPEX’s)

  “interpretation is that is not a material difference because I would think it’s almost implied in

  57c as to what is happening.” Dec. Hakel Depo. at 77:18–21.

                          e)   “Operably Connecting” Limitation
         Thus, the only substantive difference between claim 39 of the ’802 patent and claim

  57 of the ’135 patent is the presence of the last limitation in claim 57, which is the same

  “operably connecting” limitation recited in claim 55.

         B.      Commentary Regarding IPRs
         The opinions I offer in this report are based in large part on events that occurred

  during two IPRs originally brought by Western Digital: (1) Western Digital et al v. SPEX

  Technologies, Inc. IPR2018-00082 (PTAB 2018)—challenging the ’802 patent; and (2) Western

  Digital Corporation et al. v. SPEX Technologies, Inc., IPR2018-00084 (PTAB 2018)—challenging

  the ’135 patent. Below, I briefly discuss aspects of these IPRs which inform the opinions I

  offer in this report.

                 1.       IPR2018-00082
         In IPR2018-00082, Western Digital challenged, among other claims, the validity of

  claims 38 and 39 of the ’802 patent. Specifically, Western Digital asserted that claim 38 was

  unpatentable (the Patent Office’s terminology for invalidity) because it would have been



                                                 16
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 20 of 56 Page ID
                                   #:6021
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  obvious over U.S. Patent No. 5,887,145 to Harari (“Harari”) in combination with a book

  entitled “PCMCIA Systems Architecture: 16-BIT PC Cards” by Anderson (“Anderson”).

  Western Digital additionally asserted that claim 39 was unpatentable over Harari and

  Anderson; or, alternatively, claim 39 would have been obvious over Harari and Anderson in

  view of another patent—U.S. Patent No,. 6,199,163 to Dumas (“Dumas”).

         Western Digital asserted in this IPR that Harari generally describes a “peripheral in

  the form of a PC card”—i.e. a card compliant with the PCMCIA standards. See Petition for

  IPR, Paper 1 at 16; see also Harari at 3:9–12.1 This card consists of a “mother card” – i.e. a

  card that is designed to be plugged into a host computer; and a “daughter card” – a card that

  is designed to be plugged into the mother card, as shown below:




  Harari, Fig. 3 (pictured at page 17 of Western Digital’s petition). The daughter card provides

  functionality—for example memory for storage—whereas the mother card has the necessary


         1
             References in this section addressing the -84 IPR are to filings in the -84 IPR.

                                                      17
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 21 of 56 Page ID
                                   #:6022
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  hardware etc. for communicating with the host computer through the PCMCIA interface

  standard. See Petition at 17–18; see also Harari at 4:65–5:1. As Western Digital asserted, the

  daughter card in Harari “has identifying data that is readable by the mother card or the host

  system coupled thereto” in order to allow the host computer to identify the type of daughter

  card. Petition at 17–18; see also Harari at 5:38–40. The mother card has “functional

  module(s)” which provide functionality as well—namely “error detection and correction,

  encryption and decryption, compression and decompression,” etc. See Petition at 18; see

  also Harari at 8:60–64.

         Western Digital asserted in the IPR that Anderson “provides an overview of the

  development of and purposes for the PCMCIA standards.” Petition at 19. It generally

  describes both the hardware and software aspects of the PCMCIA standards—including

  discussion relating the card services portion of the specification which provides for

  functions “that programmers can call to gain access to a card, determine its configuration

  requirements, and request the system resources it requires.” Petition at 21; see also Anderson

  at 28. Mirroring my previous discussion of these same aspects of the PCMCIA standards in

  my original invalidity report (see, e.g., Invalidity Report at ¶¶ 234–239; 259–261, etc.),

  Anderson discloses that the Card Information Structure of a PCMCIA standard “provides a

  method for determine what kind of PC Card is installed, along with its speed, size, and the

  system resources required by the Card.” Petition at 22; Anderson at 145–148.

         Western Digital asserted in the IPR that Dumas discloses “an encryption circuit for

  encrypting and decrypting data to and from” storage. See Petition at 24; Dumas at 1:49–51.

  As relevant to the IPR, Dumas explicitly teaches that “[d]ata must pass through” the



                                                  18
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 22 of 56 Page ID
                                   #:6023
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  described encryption circuit “to travel from the hard disk to processor 20” or vice versa.

  Petition at 24–25; see also Dumas at 2:27–30. This architecture is shown below:




  Dumas, Fig. 2 (reproduced in Petition at 25).

         The Board instituted review based on the grounds asserted in Western Digital’s

  petition for IPR, finding that Western Digital had a reasonable likelihood of proving that

  claims 38 and 39 are unpatentable. See Institution Decision, Paper 11. As to claim 38, the

  Board stated: “We are persuaded that the Petition has established a reasonable likelihood of

  prevailing in showing claims 38 is unpatentable” based on the grounds set forth therein.

  Institution Decision at 26. The Board found that the preamble taught by the structures

  shown in Harari and Anderson, and then further concluded that “[f]or purposes of this

  Decision, Petitioner has sufficiently shown that the method steps of claim 38 are taught or

  suggested by the combination of Harari and Anderson.” Institution Decision at 28–29. As

  to claim 39, the Board was not persuaded by the first ground asserted by Western Digital but

  did conclude that Western Digital was likely to succeed as to proving claim 39 unpatentable

  over Harari, Anderson, and Dumas. The Board stated: “We are persuaded that the Petition

  has established a reasonable likelihood of prevailing in showing claim 39 is unpatentable

  over the combined teachings of Harari, Anderson, and Dumas …” Specifically, the Board


                                                  19
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 23 of 56 Page ID
                                   #:6024
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  found the preamble (which is the same as claim 38) and most parts of the claim taught by

  Harari and Anderson, and turned to Dumas for the “mediating” step of claim 39 (which

  requires data pass through the security component).

         I understand that, if the Board chooses to institute an IPR, then pursuant to 37

  C.F.R. § 42.120 a Patent Owner may, within three months after the institution decision

  (unless a different deadline is provided in an order from the Board), file a “Patent Owner

  Response” arguing for the patentability of claims in relation to “any ground for

  unpatentability not already denied.” In my experience, having reviewed these types of

  responses as well as accompanying expert testimony often submitted with the Patent Owner

  Response—these papers allow for the Patent Owner to provide reasons to the Board

  (including rebutting arguments brought by the Petitioner) why the Patent Owner believes the

  claims are patentable. In my experience, Patent Owners do not generally pass up the

  statutorily provided opportunity to defend claims that are the subject of instituted IPR. This

  is because Patent Owners typically continue to believe in their patentability and have sound

  business reasons for seeking to avoid having the claims declared invalid.

         I have been informed that SPEX did not file a Patent Owner Response in this IPR.

  SPEX did file a pre-institution preliminary response, but in relation to that filing did not offer

  any argument, expert testimony, or other evidence to try to convince the Board that claims

  38 and 39 are patentable. I do not know why SPEX did not file a Patent Owner Response.

  What I will say is that their choice not to file a Patent Owner Response is not the customary

  practice in relation to IPRs.




                                                  20
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 24 of 56 Page ID
                                   #:6025
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


         Indeed, Western Digital testified (through its designated corporate witness) that

  SPEX did not file a post-institution patent owner response, confirming that “SPEX did not

  try to defend the validity of Claims 38 and 39.” January 3, 2020, Western Digital Rooklidge

  Depo at 15:21–16:5. The witness for Western Digital (Western Digital’s lead counsel who

  oversaw the IPRs) stated that “SPEX’s failure to file a response regarding Claims 38 and 39,

  which the Board had decided in its institution decision were likely to be held invalid, almost

  guaranteed that those patent claims would be held – not invalid, unpatentable in the words

  of the patent office.” WD Depo at 16:13–18.

         I also note that SPEX (through the testimony of its designated corporate witness)

  admitted that it knows claims 38 and 39 of the ’802 patent are invalid:

                        Q. So I'll ask again, does SPEX believe claims 38
                               and 39 of the ’802 patent are invalid?
                        A. Yes.

  Dec. Hakel Depo. at 31:3–5.

         In the end, claims 38 and 39 were found unpatentable (i.e. invalid) by the Patent

  Office. See Final Written Decision, Paper 40. Specifically, the Board was “persuaded by a

  preponderance of the evidence that claim 38 is unpatentable over the combined teachings of

  Harari and Anderson.” Final Written Decision at 29. The Board was also “persuaded by a

  preponderance of the evidence that claim 39 is unpatentable over the combined teachings of

  Harari, Anderson, and Dumas” as well as another combination asserted by Western Digital

  which included another patent to Wang. See Final Written Decision at 41.

         SPEX did not appeal this determination, meaning that these claims have been finally

  found invalid.


                                                21
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 25 of 56 Page ID
                                   #:6026
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


                   2.      IPR2018-00084
         In IPR2018-00084, Western Digital challenged, among other claims, claims 55 and 57

  of the ’135 patent. Specifically, Western Digital alleged that claim 55 of the ’135 patent was

  invalid over Harari and Anderson—the same combination which (as discussed above) the

  PTAB found to render obvious claim 38 of the ’802 patent. See, e.g., Petition for IPR, Paper

  1, at 2.2 Western Digital additionally alleged that claim 57 was unpatentable over Harari and

  Anderson; or, alternative, that claim 57 was unpatentable over Harari, Anderson, and

  Dumas—again, the same combination of references over which the Board found claim 39 of

  the ’802 patent to be unpatentable.

         This IPR proceeding was heard by the same panel of the Board that heard Western

  Digital's challenge to the '802 patent-the panel that (as discussed above) determined that

  claims 38 and 39 of the ’802 patent were unpatentable.

         The Harari, Anderson, and Dumas references involved in this IPR are the same

  references asserted by Western Digital in IPR2018-00082, therefore I will not repeat my

  discussion of each of these references again here as I have detailed them above.

         Given the similarity of claims 55 and 57 of the ’135 patent to claims 38 and 39 of the

  ’802 patent and that the same prior art was asserted against both sets of claims, it is

  unsurprising that the Board instituted on these claims as well. In its decision to institute, the

  Board found that Western Digital had established a reasonable likelihood of prevailing in

  showing claim 55 unpatentable over the combined teachings of Harari and Anderson. See

  Institution Decision, Paper 11, at 23. The Board additionally found that Western Digital had


         2
             References in this section refer to filings in IPR2018-00084.

                                                     22
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 26 of 56 Page ID
                                   #:6027
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  established a reasonable likelihood of prevailing in showing claim 57 unpatentable over

  Harari, Anderson, & Dumas. See Institution Decision at 35–36. I detail the Board’s findings

  at institution in greater detail below.

         As to claim 55, the Board began by noting that SPEX offered no argument to rebut

  Western Digital’s mapping of Harari and Anderson to the preamble of claim 55. Indeed, in

  its preliminary patent owner response, SPEX’s arguments focused entirely on the

  “receiving,” “providing,” and “operably connecting” steps recited in the claim. As to those

  steps, the Board rejected SPEX’s argument that Harari and Anderson failed to disclose “the

  specific request and response required by the claims.” Institution Decision at 25–26.

  Pointing to Anderson’s discussion of specific requests as to how the host computer requests

  data regarding the type of device from the PCMCIA card and how the PCMCIA card

  provides data in response, the Board found the “receiving” and “providing” steps taught.

  See id. As to the “operably connecting” limitation, the Board rejected SPEX’s argument

  (which the Board recognized was unsupported by any evidence) that the “receiving”/

  “providing” steps and the “operably connecting” steps must be totally distinct. See id.

         As to claim 57, the Board found that Harari and Anderson were insufficient on their

  own to teach every limitation of the claim, but found that Harari and Anderson together

  with Dumas were sufficient. See Institution Decision, at 35–36. The Board again began with

  the preamble (which it noted was the same as the preamble for claim 55), and found

  Western Digital likely to succeed the noted above, nearly every limitation of claims 55 and 57

  is substantively identical to an preamble taught by Harari and Anderson (particularly given

  SPEX’s failure to challenged Western Digital’s mapping of the elements). The Board then



                                                23
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 27 of 56 Page ID
                                   #:6028
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  rejected SPEX’s argument that the Petition hadn’t sufficiently explained how the

  “performing security operations” step was performed in the prior art, and found that Harari

  and Anderson taught each of the communicating, performing, and operably connecting

  limitations as recited in claim 57. As for the “mediating” step, the Board found that element

  taught by Dumas, which the Board noted explicitly taught such an arrangement.

          Following institution, SPEX filed a Patent Owner Response, and Western Digital

  filed a Reply. I briefly summarize the arguments presented in those filings below.

          In the Patent Owner Response, SPEX argued that Western Digital’s petition was

  insufficient in showing that Harari/Anderson teach using a security operation because

  (according to SPEX), Western Digital’s reference back to a means-plus-function element was

  insufficient. See Patent Owner Response, at 35–36. This is the same argument SPEX made

  prior to institution—and it is exactly the same argument that the Board rejected at

  institution. See Institution Decision, at 30 (rejecting SPEX’s argument “that Petitioner’s

  discussion of the security module in the preamble of claim 55 is in the context of a means-

  plus-function element and is not applicable to a related method step as is recited in claim

  57”).

          SPEX also argued that Harari and Anderson filed to disclose the “operably

  connecting” step because (according to SPEX) the “operably connecting” step needs to be a

  separate communication than the “receiving” and “providing” steps. Patent Owner

  Response, at 32–34. This argument was rejected by the Board when SPEX made it prior to

  institution. See Institution Decision at 26–27 (stating “[w]e discern no restriction that a

  single signal could not serve as both the recited ‘request’ and the recited ‘instruction’ to cause



                                                 24
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 28 of 56 Page ID
                                   #:6029
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  two events—providing the requested data to the host computer and operably connecting the

  target and the host”).

         SPEX also repeats its argument that Harari and Anderson fail to disclose a “request”

  for information (Patent Owner Response at 29–30). The Board rejected this argument too

  at institution. See Institution Decision at 24–26.

         As to new arguments, SPEX argues that a person of ordinary skill in the art

  (POSITA) would not have combined Harari and Anderson with Dumas. Patent Owner

  Response at 20–22. Notably, the Board found in the IPR of the ’802 patent that a POSITA

  would combine these references, and found that the combination rendered nearly-identical

  claim 39 of the ’802 patent invalid. And SPEX argued that the information requested must

  be different than the information given for the “receiving” and “providing” steps of claim

  55. See Patent Owner Response at 23–39; Petitioner’s Reply at 7–11.

         We will never know what would have become of the challenged claims of the ’135

  patent, though, because the PTAB never issued a Final Written Decision. As Western

  Digital testified, the Board did not issue a Final Written Decision “[b]ecause there was a

  settlement entered into between all the parties to the IPR involving the ’135 patent. That

  settlement was accepted by the board, and the board did not enter a final written decision.”

  WD Depo, at 19:15–20. That agreement, according to Western Digital, was contingent on

  dismissal of the IPR, which meant that “regardless of what the PTAB would have ultimately

  found, [the] claims would not be found unpatentable” because of the settlement. WD Depo

  at 28:5–9.




                                                 25
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 29 of 56 Page ID
                                   #:6030
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


         C.      The “Operably Connecting” Limitation
          Lastly, I will address the “operably connecting” limitation, and provide background

  on what this limitation means and what various witnesses (including SPEX’s designated

  expert) have said regarding it.

         As I previously explained in my original invalidity report, in a PCMCIA embodiment

  of the purported invention claimed by claims 55 and 57 of the ’135 patent, “operably

  connecting …” is what a PCMCIA card does when it is connected to a host computer,

  according to the standards set out for PCMCIA cards. Indeed, though the Court did not

  construe the step of “operably connecting …” the Court did construe the related term from

  the ’802 patent – “means for operably connecting …” as being met by corresponding

  structure of a “PCMCIA interface and memory section 612a” (e.g., attribute memory as

  defined by the PCMCIA standard) that performs the function of “operably connecting …”

  See Claim Construction Order, at 50–51. I understand that this limitation from claim 1 is a

  means plus function claims. However, the function recited by this limitation is similar to the

  step required by the claimed method of claims 55 and 57. As such, looking to how the

  Court construed the means-plus-function limitation of claim 1 of the ’802 patent is

  appropriate. As I explained in my previous invalidity report, in a PCMCIA card such as that

  disclosed by the prior art and as disclosed and claimed by the ’135 patent, the host computer

  reads information from memory section 612a (“attribute memory”), allowing the host PC to

  “operably connect” to the PCMCIA card. See, e.g., Invalidity Report at ¶¶ 234–239; ¶¶ 338–

  346.




                                                26
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 30 of 56 Page ID
                                   #:6031
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


         The specification of the ’135 patent itself acknowledges that the step of “operably

  connecting” is satisfied when a PCMCIA card connects to a host computer according to the

  processes set out in the PCMCIA standard. An embodiment disclosed by the ’135 patent is

  a PCMCIA card. See, e.g., ’135 Patent, at 9:33–36 (“the modular device can be embodied in a

  card or disk (e.g., a card conforming to a PCMCIA form factor as established by the

  appropriate standard)”). Indeed, SPEX has acknowledged (as it must, given the content of

  the specification) that one of the embodiments disclosed by the ’135 patent is a PCMCIA

  card through the testimony of its designated corporate witness:

                       Q. So we're clear on the record, I'll just ask it
                             again, does the '135 patent teach as one of
                             the embodiments of the claimed invention
                             a PCMCIA card?
                       A. Yeah. Oh. Based on my read, this -- that
                             would be one of the embodiments, as
                             referenced in the patent.
  Dec. Hakel Depo. at 80:24–81:10 (objections omitted).

         In describing how the disclosed PCMCIA card “operably connects” to the host

  computer, the specification explains that such connection is established in conformity with

  the PCMCIA standards. As the specification explains:

                       Typically, once the presence of a new peripheral
                       device is detected by the operating System
                       Software of the host computing device, the
                       operating System Software (or companion
                       Software program) also identifies the type of the
                       peripheral device. This can be accomplished, for
                       example, by a standard software device driver
                       (hereinafter, “host driver”) for devices of the type
                       that use the host computing device interface that
                       is being used by the modular device 602. In FIG.
                       6, the host driver is shown stored in the memory
                       section 606a of the memory device 606 of the
                       host computing device 601. (The Card Services
                       or Socket Services programs that often are
                       bundled with the Windows95TM operating
                       System Software for use in performing


                                               27
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 31 of 56 Page ID
                                   #:6032
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY

                        various “housekeeping” functions associated
                        with a PCMCIA interface are examples of
                        such drivers.)
  ’135 Patent, at 9:51–65 (emphasis added). The specification then goes on to explain that

  “for many combinations of operating system software and device interface, the operating

  system software waits for confirmation that the device connected to the device interface is

  ready for further interaction with the operating system software before the operating system

  software seeks to identify the type of the device connected to the interface (the standard for

  PCMCIA interfaces, specifies such operation).” ’135 Patent at 10:15–23 (emphasis

  added). Thus, the specification is clear that the PCMCIA standard processes are sufficient to

  perform the necessary processes for the claimed “modular device” to connect to the host

  computer. See also, e.g., ’135 Patent at 19:12–17 (“For example, a modular device according

  to the invention can be adapted for insertion into a PCMCIA slot of a host computing

  device. In such a modular device, the electrical and mechanical characcteristics and

  protocol for the host computing device I/O interface 806 are established in conformance

  with the appropriate PCMCIA standards.”) (emphasis added)

         Indeed, the specification explains specifically how this happens. When the modular

  device is inserted, the host computer needs to identify the type of device in order to connect

  with it. As the specification explains “[o]ne way in which the operating system software of a

  host computing device can identify the type of peripheral device is to access a known

  memory section of a memory device of the peripheral device, as established by an interface

  standard developed for that type of peripheral device.” ’135 Patent, at 10:28–34. The

  PCMCIA standard is such an interface standard. Indeed, the specification acknowledges

  that “[t]his is true for a variety of peripheral devices, such as, for example, peripheral devices


                                                  28
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 32 of 56 Page ID
                                   #:6033
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  that conform to the PCMCIA standard.” ’135 Patent at 10:34–36. And, for an embodiment

  of the purported invention of the ’135 Patent conforming with the PCMCIA standards, the

  process for connecting is laid out in the PCMCIA standard, specifically the portion of the

  standard “called the Card Information Structure, that defines, among other things, a location

  in a portion of memory of a PCMCIA card, denoted as ‘attribute memory’, that stores data

  identifying the type of the PCMCIA card.” ’135 Patent at 10:36–41. This portion of

  memory (the “attribute memory”) is identified in the specification as “memory section

  612a,” also called the “modular device identification data.” ’135 Patent at 10:47–49.

         SPEX’s designated corporate testimony also confirms that the PCMCIA standard is

  sufficient to practice the “operably connecting” step. As excerpted above, SPEX’s designee

  acknowledged that one embodiment disclosed by the ’135 patent is a PCMCIA card.

  SPEX’s designee also testified that “the PCMCIA standards describe how [a PCMCIA]

  device itself interacts with a computer.” Dec. Hakel Depo. at 86:3–7; see also id. at 96:6–17

  (“PCMCIA does describe through its industry standards a way of interacting between the

  PCMI – PCMCIA card and a computer system”). And when specifically asked about the

  portion of the specification from column 10 that I discuss above (lines 15–25), SPEX’s

  designated witness confirmed that this portion of the specification describes “how an

  operating system software interacts with the PCMCIA interface” (Dec. Hakel Depo at 87:7–

  16) and confirmed that this section describes “what happens when you plug the PCMCIA

  card” described in the specification “into a computer” (Dec. Hakel Depo. at 88:24–89:5).

         SPEX’s corporate testimony further confirms that the PCMCIA standard is prior art

  to the ’135 patent. As Mr. Young (who was designated on certain technical topics by SPEX)



                                                29
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 33 of 56 Page ID
                                   #:6034
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  testified, the “card information structures” that contain the attribute memory described

  above are “part of the PCMCIA standard” and that SPEX did not invent them. See, e.g.,

  Young Dep. at 96:23-98:16.

         I also note that SPEX has not contested that the “operably connecting …” limitation

  is practiced by PCMCIA devices earlier in this litigation. As noted above, I explained that

  “operably connecting …” is part of the PCMCIA specification and that any PCMCIA-

  compliant device (such as that disclosed by Jones or the Fortezza/Lynks cards) would

  practice the “operably connecting” step in my invalidity report. See Invalidity Report at

  ¶¶ 234-239; ¶¶ 338-346. In his responsive report, SPEX’s expert Dr. Rhyne did not offer

  any competing expert testimony, and in fact did not address the “operably connecting”

  limitations at all in his discussion of my report. For example, in Dr. Rhyne’s discussion of

  claim 1 of the ’802 patent (at pp. 81–84 of his report), Dr. Rhyne does not address element

  1[e] –the “means for operably connecting …” limitation. In Dr. Rhyne’s discussion of claim

  55 (at p. 88) and of claim 57 (at pp. 89–90), Dr. Rhyne similarly does not address the

  “operably connecting” limitations of these claims. Similarly, Mr. Gomez—SPEX’s other

  validity expert, did not address element 1[e] in responding to my report regarding the validity

  of claim 1 of the ’802 patent (even though he did as to reports by others, namely reports by

  Mssrs. Clark and Jones – see Gomez Invalidity Report at 56). Mr. Gomez’s discussion of

  claim 57 of the ’135 patent does not address the “operably connecting” limitation at all (see

  pp. 83–86. And though Mr. Gomez criticizes pointing to the PCMCIA disclosure for

  multiple elements of the claim (which he, without explanation or evidence asserts is

  inconsistent with the claim language), he never opines that the “operably connecting” step



                                                30
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 34 of 56 Page ID
                                   #:6035
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  isn’t practiced by a PCMCIA card when it is inserted into a computer according to the

  PCMCIA standards (see ¶ 300 in his report). Thus, throughout SPEX’s case against

  Kingston, there really hasn’t been any dispute that the PCMCIA standard discloses the

  “operably connecting …” step or that a card compliant with the PCMCIA standard would

  practice the “operably connecting …” step.

  V.     CONCLUSIONS
         For this report, I have been asked to evaluate the IPRs and corporate testimony

  discussed above and offer technical opinions that I am informed relate to two aspects of this

  case: (1) Kingston’s counterclaims for patent misuses and related anti-trust causes of action;

  and (2) the validity or invalidity of claim 55 and 57. I provide my opinion relating to both

  aspects separately below.

         A.     Technical Opinions Relating to Patent Misuse
         As mentioned above, I have been asked to provide opinions based on my familiarity

  with the technology underlying the ’135 patent as well as my familiarity with the IPR

  process. I am informed by counsel for Kingston that Kingston has asserted counterclaims

  against SPEX relating to the settlement agreement entered into between SPEX and the

  proponents of the IPR against the ’135 patent that ended the IPR prior to a final written

  decision. I am informed by counsel that Kingston asserts this settlement agreement

  improperly preserved claims that would have otherwise rightfully be found to be

  unpatentable by the PTAB, thus extending the life of these claims beyond the limits of the

  rights rightfully within the patent grant. I am also informed by counsel that Kingston asserts

  that it is harmed by this allegedly improper agreement because SPEX is continuing to assert



                                                31
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 35 of 56 Page ID
                                   #:6036
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  claims 55 and 57 of the '135 Patent against it in litigation-claims which Kingston claims

  SPEX knows to be invalid and which SPEX preserved only by entering into what Kingston

  asserts is an anti-competitive settlement agreement.

         I do not offer any opinion concerning the ultimate conclusion regarding patent

  misuse. Rather, what I have been asked to do in relation to the above claims is to evaluate

  the IPR of the ’135 patent and provide a reasonable litigant's view of it. Specifically, I was

  asked to evaluate whether a reasonable litigant familiar with patents and IPRs would have

  expected SPEX to be successful in preserving its claims through the IPR process. I have

  also been asked to evaluate whether SPEX's continued assertion that claims 55 and 57 are

  valid are objectively reasonable in light of the circumstances surrounding the IPRs and

  admissions and statements made by SPEX.

         Based on the record of the IPRs discussed above, and particularly in light of SPEX's

  statements regarding the IPRs, it is my opinion that an objectively reasonable litigant would

  have expected the PTAB to find claims 55 and 57 of the ’135 patent unpatentable had the

  PTAB been permitted to enter a Final Written Decision in the IPR. It is also my opinion

  that, following the result of the IPR of the '802 Patent, the filings in the IPR of the '135

  patent, and particularly in light of statements made by SPEX through its designated

  corporate witness, any continued assertion that claims 55 and 57 are valid is objectively

  baseless. I provide the bases for each of these opinions below.




                                                 32
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 36 of 56 Page ID
                                   #:6037
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


                1.     An Objective Litigant’s View of the IPRs
         As I have noted above, claims 55 and 57 of the ’135 patent are nearly substantively

  identical to claims 38 and 39 of the ’802 patent. The only substantive difference between

  claims 55 and 57 of the ’135 patent and claims 38 and 39 of the ’802 patent is that claims 55

  and 57 recite, as the last step in each claims, “operably connecting the security module

  and/or the target module to the host computing device in response to an instruction from

  the host computing device.”

         In the IPR of the ’802 patent (IPR2018-00082), the PTAB found claim 38

  unpatentable over a combination of Harari and Anderson. In the IPR of the ’135 patent

  (IPR2018-00084), the petitioners challenged claim 55 as being invalid over the combination

  of Harari and Anderson. Given that the very same panel of the Board assigned to the IPR

  of the ’135 patent found (in Western Digital’s IPR of the ’802 patent) that Harari and

  Anderson would have been combined to teach each and every element of claim 38, it is

  extremely likely that the same panel of the Board would have found those common elements

  in claim 55 to be taught by the same combination of Harari and Anderson. An objectively

  reasonable litigant could not come to a contrary conclusion. Thus, if claim 55 were to have

  survived the IPR, it would have had to have been due to the presence of the last element –

  the “operably connecting …” step.

         In the IPR of the ’802 patent (IPR2018-00082), the Board found claim 39

  unpatentable over a combination of Harari, Anderson, and Dumas. In the IPR of the ’135

  patent (IPR2018-00084), the petitioners challenged claim 57 as being invalid over the

  combination of Harari, Anderson, and Dumas. Given that the very same panel of the Board



                                                33
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 37 of 56 Page ID
                                   #:6038
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  assigned to the IPR of the ’135 patent found (in Western Digital’s IPR of the ’802 patent)

  that Harari, Anderson, and Dumas would have been combined to teach each and every

  element of claim 39, it is extremely likely that the same panel of the Board would have found

  those common elements in claim 57 to be taught by the same combination of Harari,

  Anderson, and Dumas. An objectively reasonable litigant could not come to a contrary

  conclusion. Thus, if claim 57 were to have survived IPR, it would have had to be because of

  the last element – the same “operably connecting …” step recited in claim 55.

         However, no reasonable litigant could have found the “operably connecting”

  limitation to not be taught by Harari and Anderson as well. For one, in the IPR of the ’802

  patent, the Board already found that Harari and Anderson sufficiently taught “PCMCIA

  standards [which] establish communication between a host and a peripheral device and, as

  part of that process, provide the host with device information regarding the function of the

  PCMCIA device.” -82 Final Written Decision, at 30. The Board further found that Harari

  teaches storing identification information and that “Anderson discloses that such identifying

  information is read from the CIS memory of a peripheral device by a host device to identify

  the type of peripheral”—i.e. exactly the type of process described by the specification of the

  ’135 patent for “operatively connecting …”

         Western Digital pointed to these same disclosures of Harari and Anderson as

  disclosing “operatively connecting” in its petition. See -84 Petition for IPR, at 38–39. SPEX

  did not appear to dispute these teachings of Harari and Anderson, but rather asserted that

  they were insufficient because, according to SPEX, the “receiving” and “providing” steps

  must be accomplished through a separate communication between host PC and peripheral



                                                34
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 38 of 56 Page ID
                                   #:6039
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  than the “operably connecting …” step. See -84 Preliminary Patent Owner Response, at 21–

  22. In making this argument, SPEX neither cited case law nor evidence, and the Board

  rejected this argument at institution. As the Board noted, “Patent Owner does not identify

  support in the ’135 patent that the required ‘request’ and the recited ‘instruction’ must be

  two different types of communication,” and thus the Board “discern[ed] no restriction that a

  single signal could not serve as both the recited ‘request’ and the recited ‘instruction’ to cause

  two events—providing the requested data to the host and operably connecting the target and

  the host.” -84 Institution Decision at 26–27. Following institution, SPEX repeated this

  same argument – again without citing to anything from the ’135 patent specification or any

  case law that would require two separate communications. See -84 Patent Owner Response,

  at 32–34. As the Patent Owner response added nothing beyond what had already been

  rejected by the Board, a reasonable litigant would not have expected the Board to suddenly

  change its mind based on no new argument or evidence3.

         I also note that both Harari and Anderson teach PCMCIA-compliant cards. As I

  noted previously, in this litigation, I asserted that PCMCIA-compliant cards practice the

  “operably connecting …” step—and SPEX has not asserted otherwise. And I also note that

  the specification of the ’135 patent, as well as designated corporate testimony from SPEX,

  also acknowledge that the PCMCIA specification teaches how a PCMCIA card “operably

  connects …” to a host computer.


         3
            I understand that SPEX did submit an expert declaration along with its Patent Owner
  Response, and cites to that declaration in its discussion. However, in looking at the expert
  declaration, the expert similarly did not cite any portion of the ’135 specification or any other
  support for his or her contention that “a person of ordinary skill in the art would understand that
  the claims contemplate two types of communication.” See -84, Exhibit 2007, at 47–48.

                                                   35
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 39 of 56 Page ID
                                   #:6040
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


         Based on the above, a reasonable litigant would have expected the PTAB to issue a

  decision finding claims 55 and 57 unpatentable had SPEX not prevented the Board from

  doing so by entering into a settlement agreement.

                2.     An Objective Litigant’s View of the Litigation
         For many of the same reasons, any continuing assertion that these claims are not

  invalid is objectively baseless. As noted above, the claims would have (and should have)

  been found unpatentable in the IPR. A reasonable litigant looking at the record of the IPR

  would expect that the PTAB would have reached this conclusion—rendering the claims

  unpatentable and unable to be asserted in litigation. Just because the settlement agreement

  resulted in the Board not issuing a decision does not change the facts of what was presented

  in the IPRs—a presentation of prior art which teaches each and every element of claims 55

  and 57.

         Even beyond the IPRs, though, an objectively reasonable litigant would not believe

  that claims 55 and 57 are valid in light of certain admissions and other information provided

  by SPEX’s designated testimony and its own experts.

         SPEX testified under oath (through its designated corporate witness) that SPEX

  knows that claims 38 and 39 of the ’802 patent are invalid. See Dec. Hakel Depo. at 31:3–5.

  As such, SPEX knows and has admitted that each and every element of those claims are

  known in the prior art. I am informed by counsel that I may consider such an admission as

  “admitted prior art”—similar to how I might treat a statement in a specification of a patent

  that a certain feature was known in the prior art. As I have also noted above, the limitations

  of claims 55 and 57 are substantively identical to the limitations of claims 38 and 39—save



                                                36
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 40 of 56 Page ID
                                   #:6041
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  for the “operatively connecting …” step at the end of each of claims 55 and 57. Thus,

  SPEX has admitted that every part of claims 55 and 57 were known in the prior art except

  for the “operatively connecting … ” limitation. As I have also noted above, I have

  previously opined that the “operatively connecting …” limitation is practiced by any

  PCMCIA-compliant card—a contention with which SPEX has not disagreed in this

  litigation.

          SPEX has also admitted, in briefing before the Federal Circuit, that the PCMCIA

  specification is sufficient to practice the “receiving” and “providing” limitations of claim 55.

  Specifically, SPEX stated to the Court of Appeals that:

                         [o]ne of ordinary skill seeking to practice the
                        invention of claim 55 with a PCMCIA card would
                        know—without undue experimentation—that
                        specific features described in the PCMCIA
                        standard must be implemented in order to
                        practice the claimed ‘receiving’ and ‘providing’
                        steps. This is true even if those features are
                        optional (i.e., not mandatory) under the PCMCIA
                        standard.
  Response Brief at 24, Kingston Technology Co. v. SPEX Technologies, Inc., CAFC Case No. 19-

  1256.

          In addition, SPEX’s own expert Dr. Rhyne has admitted that many of the claimed

  steps are practiced by PCMCIA-compliant cards. In particular, Dr. Rhyne repeatedly

  admitted that elements 39a and 39b were practiced by any PCMCIA-compliant card:

                        Q. Okay. So -- so you agree then that by
                               identifying a PCMCIA standard
                               interface and usage in Harari, that is
                               sufficient for him to meet the
                               requirements of 38a and 38b?
                        A. I agree, but as I said, I don't think -- Dr.
                               Clark never identified any disclosure
                               within that standard. Look at the last
                               sentence of Paragraph 141. ‘Although Dr.


                                                 37
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 41 of 56 Page ID
                                   #:6042
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY

                             Clark points to the disclosure of the
                             PCMCIA standard, he again fails to point
                             to any request in that standard that meets
                             this limitation.’
  Rhyne Validity Depo at 65:15–24.
                      Q. So it's your opinion that the PCMCIA
                             standard on its own does not disclose the
                             elements of 38a?
                      A. 38a. Well, my first opinion, as I said in 41, is
                             that doctor -- 141, that Dr. Clark didn't do
                             it, but then I was asked further by Mr.
                             Cote about, well, what was my opinion. I
                              think that the PCMCIA does disclose -
                              - the PCMCIA standard does disclose
                              receiving a request from the host
                              computing device for information
                              regarding the type of the peripheral
                              device when a PCMCIA compliant
                              device is plugged into a PCMCIA
                              terminal.
                       Q. So when a PCMCIA compliant device is used
                             with a PCMCIA compliant device, you
                             believe that that would practice Element
                             38a?
                       A. Again, I don't think Dr. Clark has pointed that
                             out with any specificity, but I believe that
                             there is -- there is teaching within the
                              PCMCIA standard of performing that
                              step.
  Rhyne Validity Depo at 134:18–135:10.
                      [Q.] So when a PCMCIA compliant device is
                              used with a PCMCIA compliant standard,
                              you, not anybody, you believe that there is
                              a teaching of Element 38a?
                      A. If -- if the host device has the appropriate
                              driver and -- and the host device and the
                              device that's plugged into the PCMCIA
                              terminal are both compliant with the
                              standard, there is teaching in the standard
                              –
                      Q. Okay.
                      A. -- as to how a request for information will
                              take place.
  Rhyne Validity Depo at 135:17–136:3.
                      [Q.] So would it -- would it be correct to say that
                              you would agree that the PCMCIA
                              standard teaches providing to the host


                                               38
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 42 of 56 Page ID
                                   #:6043
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY

                                 computing device in response to a request
                                 information of some type?
                         A. I -- I think it does teach that in general.
                         Q. Okay.
                         A. Okay.
                         Q. Does the PCMCIA standard also disclose in
                                 general teaching providing to the host
                                 computing device in response to a request
                                 information regarding the type of defined
                                 interaction?
                         A. That is -- is within the standard, yes.
  Rhyne Validity Depo at 137:11–21 (emphasis added). As I have noted throughout this

  report, elements 38a and 38b are substantively identical to elements 55a and 55b. The only

  remaining step recited in claim 55 is the “operably connecting” step –which (for reasons also

  described throughout this report) is also practiced by any PCMCIA card.

         Below, I detail several additional grounds of invalidity based on recent admissions by

  SPEX. As I will explain below, in my opinion these admissions render claims 55 and 57

  invalid, as SPEX has admitted that each and every element of the claims is in the prior art.

  In my opinion, a reasonable litigant in SPEX’s position—faced with these admissions by its

  own expert and its own designated corporate witnesses—would conclude that claims 55 and

  57 are invalid.

         B.         Further Opinions Concerning the Validity of Claims 55 & 57
         In addition to the opinions relating to patent misuse, I have also been asked to

  further opine regarding the validity of claims 55 and 57 in light of SPEX’s recent admissions

  concerning them.

         As described further below, it is my opinion that the claims 55 and 57 are invalid

  based on what SPEX has admitted to be in the prior art and the admitted prior art from the



                                                39
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 43 of 56 Page ID
                                   #:6044
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  specification of the ’135 patent; and that the claims are invalid over the admitted prior art in

  combination with the Fortezza prior art I previously discussed in my previous invalidity

  report. The recent admission (from SPEX’s corporate witness and from SPEX in its

  briefing before the Federal Circuit, discussed above) also further bolster my opinion that

  claims 55 and 57 of the ’135 patent are invalid under 102(f) because SPEX did not invent the

  subject matter but rather derived it from another. I detail each additional ground of

  invalidity below.

                1.      Invalidity Over Admitted Prior Art
         I am informed by counsel that I may treat statements made by SPEX’s corporate

  witness as “admitted prior art.” I am also informed by counsel that statements made in the

  specification of the ’135 patent that certain material was known prior to the ’135 patent also

  as “admitted prior art.” Specifically, counsel has informed me that admissions made during

  litigation that something is in the prior art will be binding on SPEX to the same extent as

  any other admission and cannot be ignored by the jury. I am informed that a statement

  made to the Patent Office that a particular subject matter of another, or a reference or

  invention of another is prior art, are binding on the applicant and makes that matter,

  reference, or other invention prior art for all purposes of determining patent validity.

                        a)     Claim 55
         Through the testimony of its designated corporate witness, SPEX has admitted that it

  knows claim 38 of the ’802 patent is invalid. Dec. Hakel Depo. at 31:3–5 (“Q. So I'll ask

  again, does SPEX believe claims 38 and 39 of the '802 patent are invalid? A. Yes.”). I am

  informed by counsel that I may treat this as an admission by SPEX that the preamble (to the



                                                 40
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 44 of 56 Page ID
                                   #:6045
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  extent it is limiting) and each and every element of claim 38 is admitted prior art, and that I

  may treat the subject matter claimed by claim 38 as prior art.

                 In its brief to the Federal Circuit, SPEX has also admitted that the “receiving”

  and “providing” steps recited by claim 55 are disclosed in the PCMCIA specification. See

  Response Brief at 24, Kingston Technology Co. v. SPEX Technologies, Inc., CAFC Case No. 19-

  1256. I am informed by counsel that I may treat this as an admission that the “receiving”

  and “providing” limitations were known in the art.

                 The preamble of claim 55 reads:

                        For use in a modular device adapted for communication
                        with a host computing device, the modular device
                        comprising a security module that is adapted to enable one
                        or more security operations to he performed on data and a
                        target module that is adapted to enable a defined
                        interaction with the host computing device, a method
                        comprising the steps of:
  As I have discussed above (see paras. 19–25), the preamble of claim 55 of the ’135 patent is

  substantively identical to the preamble of claim 38 of the ’802 patent—which has been

  admitted by SPEX to be in the prior art. SPEX’s designated corporate witness admitted that

  that there were not substantive differences between the two. See para. 23, supra.

  Accordingly, to the extent the preamble is found to be limiting, the preamble to claim 55 is

  admitted to be in the prior art.

                 The first step recited by claim 55 reads:

                        receiving a request from the host computing device for
                        information regarding the type of the modular device;
  As I have discussed above (see paras. 26–28), the first step of claim 55 of the ’135 patent is

  substantively identical to the first step of claim 38 of the ’802 patent. Indeed, SPEX’s

  designated corporate witness admitted that there were no substantive differences between


                                                    41
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 45 of 56 Page ID
                                   #:6046
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  the first step of claim 38 and the first step of claim 55. See para. 26, supra. Claim 38 has been

  admitted to be in the prior art by SPEX’s own designated corporate witness, and indeed

  SPEX’s own chosen expert witness has admitted that this step is performed by any prior art

  PCMCIA-complaint device. See Dec. Hakel Depo. at 31:3–5 (“Q. So I'll ask again, does

  SPEX believe claims 38 and 39 of the '802 patent are invalid? A. Yes.”); see also para. 95,

  supra. SPEX also admitted that this limitation was practiced by PCMCIA compliant card in

  briefing before the Federal Circuit. See para. 94, supra. Accordingly, the first step of claim 55

  is admitted to be in the prior art.

                 The second step recited by claim 55 reads:

                         providing the type of the target module to the host
                         computing device in response to the request; and
  As I have discussed above (see paras. 29–31), the second step of claim 55 of the ’135 patent is

  identical to the first step of claim 38 of the ’802 patent—which SPEX has admitted is in the

  prior art through its designated corporate testimony. I also note that SPEX’s chosen

  expert—Dr. Rhyne—has also admitted that the second step of claim 38 was known in the

  prior art PCMCIA standard. See para. 95, supra. SPEX also admitted that this limitation was

  practiced by PCMCIA compliant card in briefing before the Federal Circuit. See para. 94,

  supra. Accordingly, the second step of claim 55 is admitted to be in the prior art.

                 The third and final step recited by claim 55 reads:

                         operably connecting the security module and/or the target
                         module to the host computing device in response to an
                         instruction from the host computing device.
  As I have discussed above (see paras. 73–75), the specification of the ’135 patent explains that

  this step is practiced, among other ways, according to the PCMCIA standard, which the

  specification acknowledges is prior art to the ’135 patent. Indeed, the specification refers to


                                                      42
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 46 of 56 Page ID
                                   #:6047
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  how this accomplished as part of the “standard” operation when a PCMCIA card is inserted

  into a host computer. See, e.g., ’135 patent, at 10:55–65 (explaining that how the claimed

  modular device connects to the host computer is “accomplished, for example, by a standard

  device driver” such as the “Card Services or Socket Services programs that often are bundled

  with the Windows95TM operating system software for use in performing various

  ‘housekeeping’ functions associated with a PCMCIA interface” (emphasis added)). I also

  note that SPEX’s designated corporate representative also testified that the specification of

  the ’135 patent explains that a connection between the host computer and the modular

  device is accomplished according to the PCMCIA specification, which is prior art to the ’135

  patent. See paras. 76–77, supra. I understand and agree that the ’135 patent may not be

  limited to an PCMCIA-card embodiment, but I am informed by counsel that the disclosure

  of a single embodiment is sufficient to teach a limitation even where the limitation may also

  cover other embodiments. Accordingly, the last step of claim 55 is admitted to be in the

  prior art.

                        b)      Claim 57
                Through its designated corporate testimony, SPEX has admitted that claim 39

  of the ’802 patent is invalid. I am informed by counsel that I may treat this as an admission

  by SPEX that the preamble (to the extent it is limiting) and each and every element of claim

  39 is admitted prior art, and that I may treat the subject matter claimed by claim 39 as prior

  art.

                The preamble of claim 57 reads:

                        For use in a peripheral device adapted for communication
                        with a host computing device, performance of one or more


                                                   43
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 47 of 56 Page ID
                                   #:6048
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY

                        security operations on data, and interaction with a host
                        computing device in a defined way, a method comprising the
                        steps of:
  This identical to the preamble of claim 55, which is admitted to be in the prior art, as

  discussed above at para. 101.

                 The first step of claim 57 reads:

                        communicating with the host computing device to exchange
                        data between the host computing device and the modular
                        device;
     As I have discussed above (see paras. 36–38), the first step of claim 57 of the ’135 patent

     is substantively identical to the first step of claim 39 of the ’802 patent. SPEX has

     admitted as much through the testimony of its designated corporate witness. See para.

     36, supra. As the first step of claim 39 of the ’802 patent is admitted to be in the prior

     art, so too is the first step of claim 57.

                 The second step of claim 57 reads:

                        performing one or more security operations and the defined
                        interaction on the exchanged data
  As I have discussed above (see paras. 39–41), the second step of claim 57 of the ’135 patent is

  both substantively and linguistically identical to the second step of claim 39 of the ’802

  patent, as confirmed by SPEX’s corporate testimony. As the second step of claim 39 of the

  ’802 patent is admitted to be in the prior art, so too is the second step of claim 57.

                 The third step of claim 57 reads:

                        mediating communication of the exchanged data between
                        the host computing device and the peripheral device so that
                        the exchanged data must first sass through means for
                        performing the one or more security operations
     As I have discussed above (see paras. 42–45), the third step of claim 57 of the ’135 patent

     is substantively identical to the second step of claim 39 of the ’802 patent. Both SPEX’s



                                                    44
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 48 of 56 Page ID
                                   #:6049
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


     designated corporate witness and SPEX’s chosen expert has confirmed as much. See

     paras. 44–45, supra. Accordingly, because the third step of claim 39 of the ’802 patent is

     admitted to be in the prior art, the third step of claim 57 also is admitted to be in the

     prior art.

                  The fourth and final step of claim 57 reads:

                         operably connecting the security module and/or the target
                         module to the host computing device in response to an
                         instruction from the host computing device.
  This is the same limitation as the last step of claim 55. For the same reasons discussed with

  respect to that step (see para. 104), this step too is admitted to be in the prior art.

                  2.     Invalidity Over Admitted Prior Art in Combination with
                         Fortezza
                  As I have discussed above, in my opinion SPEX’s admissions are sufficient

  basis to conclude that claims 55 and 57 are invalid. It is also my opinion that SPEX’s

  admissions in combination with my previous analysis concerning the Fortezza Card also

  render the claims invalid. Specifically, in this section I supplement my prior opinions that

  claims 55 and 57 of the ’135 patent are invalid over the Fortezza Crypto Card (see pp. 192–

  195 & pp. 196–197 in my previous invalidity report); over the Fortezza “Interface Control”

  Document (see p. 198 of my previous invalidity report); over the Fortezza Multi-Function

  Card (see pp. 198–201 of my previous invalidity report); and over the Lynks system (see pp.

  201–203 of my previous invalidity report). This report also supplements my opinion

  concerning the Fortezza Crypto Card and/or Lynks Card in View of the Knowledge of a

  Skilled Artisan (pp. 209–212 in my previous invalidity report).




                                                     45
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 49 of 56 Page ID
                                   #:6050
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


                As discussed in my earlier reports, each of the prior art cards are PCMCIA

  cards; and as such, SPEX’s admissions bolster my opinion that the prior art Fortezza &

  Lynks cards practice claims 55 and 57. SPEX’s admissions largely follow from IPR

  determinations resulting from PCMCIA prior art (i.e. Harari and Anderson). A person of

  skill the art, faced with such admissions, would naturally turn to the PCMCIA standard

  documents to learn more about the PCMCIA processes. Thus, a person of skill and the art

  would and could implement PCMCIA standards that are not otherwise implicit in SPEX’s

  admissions with SPEX’s admission to arrive at the purported invention claimed by claims 55

  and 57.

                As discussed above, all but the last element of each of claims 55 and 57 is

  admitted to be prior art because SPEX has admitted that claims 38 and 39 of the ’802 patent

  are invalid. SPEX also admitted in briefing to the Federal Circuit that the PCMCIA standard

  taught the “receiving and “providing” steps of claim 55. The only element not covered by

  these admissions is the “operably connecting” limitation. The “operably connecting”

  limitation is taught by the prior art Fortezza and/or Lynks cards at least because they are

  PCMCIA cards (indeed, the ’135 patent points to the PCMCIA specification in its disclosure

  regarding how the modular device operably connects with the host computer).

                As I previously explained, according to the PCMCIA specification (which lays

  out how PCMCIA cards work), the Card Information Structure (or “CIS”), commonly called

  the Metaformat, contains information regarding the type of the peripheral device: “The

  information contained in the Card Information Structure [“CIS”] is commonly called the

  Metaformat.” PC Card Standard (DEF_INV0001770) at page 5-4 (also stating, “the primary



                                                46
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 50 of 56 Page ID
                                   #:6051
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  CIS be recorded in Attribute Memory starting at address zero”). Information regarding the

  type of peripheral device is kept in the Metaformat. For example, the PC Card Standard

  states: “The first tuple starting from address 0 in the ATTRIBUTE memory space must be either a

  ‘Device Information tuple’ (tuple code 01H), a ‘Null Control tuple’ (tuple code 00H), or an ‘End of

  List tuple’ (tuple code FFH, see Section 5.2.5.5 for processing). Id. (emphasis added); id. at

  page 5-7 (specifying the “basic compatibility tuples”); page 5-13 (“The device-information

  tuples contain information about the card’s devices. The tuples contain: device speed,

  device size, device type, and address-space layout information for either Attribute-Memory

  or Common-Memory space.”); id. at page 5-15 (describing the “Device Type Field”; “Bits 4

  through 7 of byte 0 of the device-speed/ ID sequence indicate the device type.”). The PC

  Card Standard identifies the following Layer 1 Basic Compatibility Tuples:




  PC Card Standard at page 5-7.



                                                   47
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 51 of 56 Page ID
                                   #:6052
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


                  The PC Card Standard also explains that the host computing device requests

  information from the CIS including the type of the peripheral: “The routine that reads a given

  tuple should be coded to start by examining the tuple code. ... If the tuple code is known, and if the tuple

  does not contain active registers (which is the case for all standard tuples), then the routine

  should copy bytes into a buffer in main storage. Bytes should be copied from the code byte up to

  the last byte before the next tuple. If the link field is FFH (meaning end-of-list) then a

  maximum of 256 bytes -the code byte, the link byte and 254 byte of potential tuple data-

  should be copied from the card to the main store.” PC Card Standard at pages 5-12 to 5-13. Also,

  the Card Services Spec discloses multiple functions (e.g., “Callback,”

  “GetConfigurationInfo,” “GetFirst/NextTuple,” and “GetTupleData”) that allow for

  “operably connecting” in response to the instruction: “Card Services clients may need to

  process a PC Card’s Card Information Structure (CIS) to determine if and how they will

  interact with a card detected in a socket. (Some clients may receive all the information they

  require from the CARD_INSERTION event). The Client Utilities functions reduce the

  code required for individual clients to perform such processing. GetFirst/NextTuple allow a

  client to traverse the OS without being aware of how tuple links are evaluated. The client

  may concentrate on what to do with tuple data without having to duplicate the link traversal

  code. The client retrieves the contents of the tuple by using GetTupleData.” Card Services

  Spec at 3-12. See also, e.g., Card Services Spec at pages 3-20 to 3-21 (stating that, for a

  “CARD_INSERTION” event, Card Services uses a “Callback” function that “attempts to

  read the [CIS]” and “uses device information from the [CIS] to create region description

  structures in its internal data area”; “Clients may have enough information provided by a



                                                       48
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 52 of 56 Page ID
                                   #:6053
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  GetConfigurationInfo request to determine if they wish to use the PC Card. If they do not

  have enough information, clients may use Card Services functions to further process the

  CIS. Clients may process tuples directly using the memory ReadMemory functions or use

  the tuple processing functions GetFirst/NextTuple, GetFirst/NextRegion or GetFirst/Next

  Partition.”); page 3-24 (stating that “[t]he CLIENT_INFO event requests that the client

  return its client information data,” and indicating that the request uses the “Callback”

  function); page 5-20 (stating that the “GetConfigurationInfo” function “returns information

  about the specified socket and PC Card configuration”). In addition, according to the Card

  Service Spec, the “RequestConfiguration” function “configures the PC Card and socket.

  Card Services will apply power to the socket if the socket was not powered. This function

  must be used by clients that require an I/O interface to their PC Card. The ClientHandle

  returned by RegisterClient is passed in the Handle argument. RequestIO and RequestIRQ

  must be used before calling this function to specify the IO and IRQ requirements for the PC

  Card and socket. After finding an appropriate configuration, RequestConfiguration

  establishes the configuration in the socket adapter and PC Card.” Card Services Spec at

  pages 5-67 to 5-68. Further, “The ConfigIndex field is the value written to the Option

  register for the configuration index required by the PC Card.” Card Services Spec at page 5-

  68. The PC Card Standard similarly states: “The Configuration Option Register is used to

  configure the card and to issue a soft reset to the card. The register is a read/ write register

  which contains two fields. The Configuration Option Register must be implemented in all

  configurable cards,” PC Card Standard at page 4-35, and includes the below summary of

  fields in the Configuration Option Register:



                                                 49
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 53 of 56 Page ID
                                   #:6054
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY




  See also PC Card Standard at page 4-11 (“A card remains in the unconfigured state until the

  Card Configuration Option Register has been written with a valid configuration.”); page 4-34

  (“Each configurable card is identified by a Card Configuration Table in the card's Card

  Information Structure. These cards must have one or more of a set of Card Configuration

  Registers which are used to control the configurable characteristics of the card.”).

                That these portions of the PCMCIA specification are practiced by the

  Fortezza Crypto Card is confirmed by the documents concerning the Fortezza and/or Lynks

  cards, as I discussed in my previous invalidity report. See Invalidity Report, at paras. 339–

  344; 391; 408–411.

                Accordingly, the Fortezza and the Lynks cards practice the “operably

  connecting” step.

                3.      Supplemental Opinion Regarding Derivation
                As I explained in my previous invalidity report, in my opinion all asserted

  claims of the ’802 and ’135 patents are invalid because they were derived from NSA—which

  developed the Fortezza Card and communicated the technical details of the Fortezza Card

  to Spyrus (the predecessor in interest and original owner of each of the ’802 and ’135

  patents). The admissions made by SPEX and SPEX’s expert (discussed above), bolster my

  conclusion that the purported inventions were derived from communications from NSA



                                                 50
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 54 of 56 Page ID
                                   #:6055
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


  because SPEX has now acknowledged that the subject matter claimed by claims 38 and 39

  were known in the art.




                                            51
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 55 of 56 Page ID
                                   #:6056
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


                                MATERIALS CONSIDERED

    Patents
    USP 6,088,802
    USP 6,003,135

    Materials from IPR2018-00082
    I considered the record in this IPR, with a particular focus on the following documents:

       Petition for Inter Partes Review, Paper 1
       5,887,145 to Harari (“Harari”), Exhibit 1004
       PCMCIA System Architecture (“Anderson”), Exhibit 1006
       U.S. Patent No,. 6,199,163 to Dumas (“Dumas”), Exhibit 1005
       Expert Declaration of Martin Kaliski, Exhibit 1015
       Patent Owner’s Preliminary Response, Paper 6
       Institution Decision, Paper 11
       Final Written Decision, Paper 40

    Materials from IPR2018-00084
    I considered the record in this IPR, with a particular focus on the following documents:

       Petition for Inter Partes Review, Paper 1
       Harari, Exhibit 1004
       Anderson, Exhibit 1006
       Dumas, 1005
       Expert Declaration of Martin Kaliski, Exhibit 1016
       Patent Owner Preliminary Response, Paper 8
       Institution Decision, Paper 14
       Patent Owner Response, Paper 22
       Expert Declaration of Zaydoon Jawadi, Exhibit 2007
       Petitioner’s Reply, Paper 30
       Joint Motion to Terminate, Paper 36
       Settlement Agreement, Exhibit 2010
       Order Dismissing Proceedings, Paper 40

    Depositions
    December 19, 2019, 30(b)(6) Deposition of Tom Hakel
    January 3, 2020, Western Digital Rooklidge Depo

    Expert Reports
    My Previous Invalidity Expert Report
    Infringement Report of Dr. V. Thomas Rhyne
    Response Invalidity Report of Dr. V. Thomas Rhyne
    Response Invalidity Report of Mr. Gomez


                                             52
Case 8:16-cv-01790-JVS-AGR Document 233-14 Filed 03/13/20 Page 56 of 56 Page ID
                                   #:6057
                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY


     Court Documents
     Claim Construction Order
     SPEX’s Response Brief in CAFC Case No. 19-1256

     Other Documents
     PC Card Standard (DEF_INV0001770) (cited and discussed in my previous invalidity
     report)

  For the avoidance of doubt, I considered all materials cited in this report and additionally
  drew upon my previous review of materials used in my previous invalidity report.




                                                53
